Citation Nr: 1733685	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to serve connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides, and to include as due to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This claim was previously before the Board in September 2014, June 2015 and July 2016 when it was remanded for additional development. 

In November 2016, a supplemental statement of the case (SSOC) was issued further denying the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again because the development was not in compliance with the July 2016 remand directives. 

The Veteran's service personnel records show that he was stationed in Vietnam from July 1969 to December 1971. Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed. See 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his GERD was caused by in-service exposure to herbicides. Moreover, in his May 2011 Notice of Disagreement, the Veteran references a Ranch Hand Executive Memorandum which he indicates reports that Ranch Hand personnel who actively worked with Dioxin had a higher incidence of gastric disorders. 

In July 2012, the Veteran had a VA examination with a nurse practitioner that indicated a current diagnosis of GERD. The Board notes that the Veteran did not report any symptoms of GERD in service, including at his separation examination. 

In October 2016, the same nurse practitioner issued an addendum opinion where he found that the Veteran's GERD is less likely as not due to herbicide exposure agents while serving in Vietnam.  However, the July 2016 remand directed the RO to have the record reviewed "by a physician with sufficient expertise". Instead, the October 2016 VA examiner was a nurse practitioner. This is not in compliance with remand directives. 

The Board also wants to remind the Veteran that he has been given an opportunity and notice to submit a Ranch Hand Executive Memorandum which he mentioned in his May 2011 Notice of Disagreement. 

Accordingly, the case is REMANDED for the following action:

1. All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, who should provide the following medical opinion:

Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's GERD is due to his exposure to herbicide agents while serving in the Republic of Vietnam from March 1970 to February 1971. 

In rendering this opinion, the physician should address and take into considering the Ranch Hand Executive Memorandum referenced by the Veteran and any other evidence submitted by the Veteran. 

A supporting rationale for the opinion expressed must be provided. If the physician is unable to provide any required opinion, he or she should explain why. If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion. 

2. The RO or the AMC should also undertake any other development it deems to be warranted. 

3. Then, the RO or the AMC should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond. Thereafter, the case must be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




